MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Aug 18 2017, 5:42 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANTS                                  ATTORNEYS FOR APPELLEES
Diana C. Bauer                                           William T. Hopkins, Jr.
Bauer Legal LLC                                          Mark D. Scudder
Fort Wayne, Indiana                                      Sheryl McGrath
                                                         Barnes & Thornburg LLP
                                                         Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John Johnson, et al.,                                    August 18, 2017
Appellants-Defendants,                                   Court of Appeals Case No.
                                                         02A05-1610-MI-2423
        v.                                               Appeal from the Allen Superior
                                                         Court
Catherine Barnes, et al.,                                The Honorable Craig J. Bobay,
Appellees-Plaintiffs.                                    Judge
                                                         Trial Court Cause No.
                                                         02D02-1512-MI-1224



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1610-MI-2423 | August 18, 2017         Page 1 of 8
                                             Case Summary
[1]   John Johnson (“Johnson”), Percival Moore (“Moore”), and Harold Wims

      (“Wims”), three former trustees of Pilgrim Baptist Church (“the Church”),

      appeal following the dismissal of a complaint for injunctive relief and damages

      filed by Catherine Barnes and thirty other members of the Church. Johnson,

      Moore, and Wims articulate a single issue for review: whether the trial court

      erred in removing them from their positions as trustees while not

      simultaneously removing as trustees Richard Stevenson (“Stevenson”) and

      Rodney Haywood (“Haywood”), pending a new election. We dismiss.



                            Facts and Procedural History
[2]   The Church was formed in 1919, in Fort Wayne, Indiana. The Church was to

      be governed by Baptist Church Covenants, in relevant part providing:


              We engage, therefore, by the aid of the Holy Spirit, to walk
              together in Christian love; to strive for the advancement of this
              church in knowledge and holiness; to give it a place in our
              affections, prayers and services above every organization of
              human origin; to sustain its worship, ordinances, discipline and
              doctrine; to contribute cheerfully and regularly, as God has
              prospered us, towards it expenses, for the support of a faithful
              and evangelical ministry among us, the relief of the poor and the
              spread of the Gospel throughout the world. In case of difference
              of opinion in the church, we will strive to avoid a contentious
              spirit, and if we cannot unanimously agree, we will cheerfully
              recognize the right of the majority to govern.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-MI-2423 | August 18, 2017   Page 2 of 8
      (App. at 48.) In 1949, the Church was incorporated in the State of Indiana.

      The Articles of Incorporation (“the Articles”) were filed with the Indiana

      Secretary of State in 1949, and were amended in 1985. The Articles require an

      annual election on the third Friday of December. The membership is to elect

      five trustees, to serve staggered two year-terms.


[3]   Notwithstanding the election provision, the Church had no election of trustees

      from 1983 to 2014. Rather, the pastor of the Church appointed trustees and

      deacons.


[4]   On July 26, 2013, Stevenson, Haywood, Moore and Wims filed a Complaint

      against the Church, requesting the appointment of a receiver, a compulsory

      meeting of members and election of trustees, and adoption of Church by-laws.

      On June 24, 2014, the trial court ordered that an election of trustees occur on or

      before July 26, 2014. The order also required the newly elected trustees to

      propose Church by-laws, to become effective upon membership approval.


[5]   Two pastors of other Baptist Churches and the City of Fort Wayne Chief of

      Police acted as election commissioners for conducting an election of five

      trustees. In July of 2014, Johnson, Moore, Stevenson, Haywood, and Wims

      were elected as trustees. By-laws were adopted on July 30, 2014. On October

      21, 2014, a special judge entered an Order of Final Judgment, stating that the

      election of trustees and adoption of Church by-laws had occurred.


[6]   On December 22, 2015, thirty-one members of the Church (“Plaintiffs-

      Members”) filed a Complaint for Injunction and Damages, naming as

      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-MI-2423 | August 18, 2017   Page 3 of 8
      defendants Johnson, Moore, and Wims. As amended, the Complaint sought a

      permanent injunction requiring that Johnson, Moore, and Wims (“the

      Defendants”) cease to act as Church trustees or directors, an order for access to

      Church books and records, and unspecified damages for a breach of duty of

      good faith. The Complaint included allegations that the December 2015

      election had not been conducted; the validity of the new by-laws was in

      question due to a conflict with the Articles (with the Articles providing that

      three of the initially-elected trustees were to serve two year terms and two were

      to serve for one year, and the by-laws providing for five-year terms for each of

      the five trustees); the Defendants had denied the membership access to Church

      books; the Defendants had threatened to dis-fellowship some of the

      membership; the Defendants had hired a construction company owned by

      Wims to perform Church construction work; and the Defendants had mis-

      represented the Church membership data. Finally, the Complaint alleged that

      the Church membership, in a special meeting, had voted to oust the Defendants

      from their roles as trustees.


[7]   On May 3, 2016, the Plaintiffs-Members filed a Motion for Partial Summary

      Judgment. The trial court conducted a hearing on May 26, 2016 and, on June

      23, 2016, granted the motion. The order provided in part:


              It is undisputed that Pilgrim Baptist Church is a nonprofit
              corporation governed by the Indiana Nonprofit Corporation Act
              of 1991, which is codified at Indiana Code § 23-17-1-1. . . .
              Defendants do not dispute that there is a conflict between the
              Articles of Incorporation and the newly adopted Bylaws. . . .
              [T]he Court concludes that the Articles of Incorporation,
      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-MI-2423 | August 18, 2017   Page 4 of 8
              paragraph 3, controls. The Court notes that if the majority of the
              members believe that a trustee should serve a term of five (5)
              years, than [sic] the Pilgrim Baptist Church is free to amend its
              Articles of Incorporation. However, under Indiana law, bylaws
              are not meant to supersede the articles of incorporation, but
              instead, are created to supplement them.


              Accordingly, the Court now Orders the three (3) Defendants
              (John Johnson, Percival Moore, and Harold Wims) are
              immediately removed as trustees of the Pilgrim Baptist Church;
              and the Court Orders the Pilgrim Baptist Church to hold a new
              election for these three (3) positions to result in conformity with
              the Articles of Incorporation. …


              Additionally, the Court concludes that the election process shall
              be governed by a committee (“Election Committee”) consisting
              [of] one (1) church member chosen by the Plaintiffs, one (1)
              church member chosen by the Defendants, and the two (2)
              remaining (unchallenged) trustees. . . .


              An election for the remaining two (2) currently held
              (unchallenged) trustee positions must occur in accordance with
              the Articles of Incorporation in December of 2016.


      (Appealed Order at 5-8.)


[8]   On September 19, 2016, Plaintiffs-Members filed a Motion for Voluntary

      Dismissal Without Prejudice. The trial court conducted a hearing on




      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-MI-2423 | August 18, 2017   Page 5 of 8
       September 21, 2016 and granted the motion for dismissal two days later. 1 This

       appeal ensued.



                                      Discussion and Decision
[9]    The Defendants argue that it was “improper for the Trial Court to interject itself

       into Church affairs by removing [them].” Appellants’ Brief at 10. Additionally,

       the Defendants assert that “it makes no logical sense for the Trial Court to

       allow two trustees to remain but the other three immediately removed,

       particularly when all five were elected by the congregation at the same time.”

       Appellants’ Brief at 12. They request that this Court “reinstate them to their

       duly elected positions [as] Trustees.” Appellants’ Brief at 13.


[10]   We acknowledge the autonomy of religious institutions has long been respected

       by the State of Indiana. In 1893, our Indiana Supreme Court explained:


                  Ever since the complete separation of church and state in the
                  crowning glory of civil government among men by the
                  constitution of the United States declaring that “congress shall
                  make no law respecting an establishment of religion, or
                  prohibiting the free exercise thereof,” which was followed by
                  similar provisions in most of the state constitutions, and
                  especially our own, the law has known no religious creed, no
                  religious opinion, no religious doctrine, no standard of belief in
                  matters pertaining to religion. Our state constitution, framed by
                  wise men, and adopted by the people, has still more securely
                  placed us out of the reach of those fierce and bloody struggles



       1
           The trial court also granted Wims’ motion to dismiss a counter-claim that he had filed.


       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-MI-2423 | August 18, 2017        Page 6 of 8
               arising out of a difference in religious opinion in former times by
               declaring that “all men shall be secured in their natural right to
               worship Almighty God according to the dictates of their own
               consciences,” and that “no law shall in any case whatever control
               the free exercise and enjoyment of religious opinions, or interfere
               with the rights of conscience,” and that “no preference shall be
               given by law to any creed, religious society, or mode of worship;
               and no man shall be compelled to attend, erect, or support any
               place of worship, or to maintain any ministry, against his
               consent.” . . . In other words, the law allows every one to believe
               as he pleases, and practice that belief so long as that practice does
               not interfere with the equal rights of others.


       Smith v. Pedigo, 145 Ind. 361, 33 N.E. 777, 778-79 (Ind. 1893). Consistent

       therewith, governmental intrusion in matters of religion is circumscribed by

       Indiana Code Section 34-13-9-8 (a governmental entity may not substantially

       burden a person’s exercise of religion, even if the burden results from a rule of

       general applicability, and a governmental entity imposing a substantial burden

       must demonstrate that the action is in furtherance of a compelling

       governmental interest and is the least restrictive means of furthering that

       compelling governmental interest).


[11]   However, we do not reach the merits of the Defendants’ claim that the trial

       court unduly interfered and interjected itself into Church business or the merits

       of the Defendants’ alternate suggestion that the trial court may well have

       interfered more aggressively and removed each of the five former trustees at

       once. This is because the ultimate issue – whether the Defendants should be

       reinstated as trustees – is now moot.



       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-MI-2423 | August 18, 2017   Page 7 of 8
[12]   When the primary issue within the case has been ended or settled, or in some

       manner disposed of, so as to render it unnecessary for the court to decide the

       question involved, mootness arises. C.J. v. State, 74 N.E.3d 572, 575 (Ind. Ct.

       App. 2017). In other words, when a court is not able to render effective relief to

       a party, the case is deemed moot and subject to dismissal. Id. Here, the matter

       of whether Johnson, Moore, and Wims should serve as trustees has been

       decided. Plaintiff-Members assert, and the Defendants do not deny, that two

       successive trustee elections have taken place. The Defendants were not elected

       to serve.


[13]   We reject the Defendants’ contention that the appeal is not moot because the

       fact that the elections occurred was not a fact designated to the trial court in

       summary judgment proceedings. That is because the relevant time frame for

       determining mootness is in the present, when we must look to whether the

       requested relief can be granted. This secular institution is unable to provide the

       Defendants with that which they seek, the opportunity to serve as trustees of the

       Church; instead, who shall serve was determined by a majority of the

       congregants of their institution.


[14]   Dismissed.


       Baker, J., and Altice, J. concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-MI-2423 | August 18, 2017   Page 8 of 8